In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00379-CV

HARRIET NICHOLSON, Appellant               §   On Appeal from the 342nd District Court


V.


                                           §   of Tarrant County (342-262692-12)
THE BANK OF NEW YORK MELLON
FKA THE BANK OF NEW YORK AS
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF CWMBS,
INC., CWMBS REFORMING LOAN
                                           §   March 31, 2022
REMIC TRUST CERTIFICATES SERIES
2005-R2; MELANIE COWAN; BANK OF
AMERICA, N.A.; RECONTRUST
COMPANY, N.A.; COUNTRYWIDE
HOME LOANS, INC., AND DAVID
                                           §   Memorandum Opinion by Justice Wallach
STOCKMAN, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach